IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE PETITION                §
OF ACAY A. LAMPKINS FOR A                    § No. 108, 2017
WRIT OF MANDAMUS                             §

                         Submitted: March 21, 2017
                         Decided:   April 20, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                 ORDER

      This 20th day of April 2016, the Court has considered Acay Lampkins’

petition for a writ of mandamus as well as the State=s answer and motion to

dismiss. Lampkins filed this petition requesting that the Superior Court remove the

“hold without bail” condition that was placed on him for a violation of probation

charge in Cr. ID 1509013903. Attached to its response, the State has provided the

Court with a copy of the Department of Corrections’ status sheet for Lampkins.

The State represents that the “hold without bail” condition has been removed from

the VOP charge and that the Superior Court informed Lampkins that bail for the

VOP charge is set at $25,000 cash. Accordingly, Lampkins’ petition for a writ of

mandamus is moot.

      NOW, THEREFORE, IT IS ORDERED that the petition for a writ of

mandamus is DISMISSED as moot.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice